Title: To Thomas Jefferson from Edward Stevens, 27 August 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
North Carolina Hillsborough August 27th. 1780

Agreeable to orders I am Just arrived here with all the Men that was Collected about Peadee. I wrote you from Spinkes about 70 Miles from this giving you an Account of our unfortunate affair of the 16th. It is not in my power to give you a more Satisfactory Account of the Disaster now than I did then, and as you have had an Opportunity of seeing Majr. McGill presume he has given you every Information that I could do. Great Numbers of the Militia has certainly gone home, it is not Possible to say what numbers of them was lost; I now furnish you with a Return of those we have Collected, having lost every Paper I cannot inform you of the Situation of the Brigade before the Action.
The total loss of my Papers renders every thing more confused than it otherwise would have been. All the Publick Money which was in the care of the Q. M. is lost exceptabout which was all that he could get off. We had expended little, or none of it, in any thing else but the payment of the £50 a man. By a return I now furnish you with you’ll see that the Militia have lost nearly all their arms and Accoutrements. I am determined unless ordered to the Contrary that those who have lost them shall pay for them out of their Wages. This has been notified to them and is what they expect, tho’ then it will by no means be adequate to the loss of the Arms. How they are to be again furnished or what is to be done with them must rest with you, And the sooner I can hear from you on the Subject the better. I believe it is Genl. Gate’s Intention as soon as the Virginia Militia can be armed to send them forward to Guilford.
The Assembly of this State was to have set at this Place the 20th of this Month but they cannot yet make a House. What may be their Intentions with respect to their present situation of affairs I am a Stranger to. But make no doubt the Governor of the State has wrote you since our disaster. All the spare Arms that I left here in the care of Major Mazarett, by order of Genl. Gates, was delivered out to the Militia of this State. They have all lost their arms as Well as the V. Militia.
The Men under me are in a very distressed situation on Account of the loss of their Cloths, and if they are Continued in Service untill cold Weather they will be much more so. It is true from their Rascally Behaviour they deserve very little attention to be  paid to their distresses but if no attempt is made to alleviate them, Bad Consequences may result from it, for when they return Home, they will make such imp[res]sions on the Minds of others that whenever there is a necessity of calling on the Militia again it may add greatly to the Difficulty of getting them out. Indeed Humanity requires that something should be attempted for their relief. From these Considerations I have obtained Genl. Gates approbation to send an Officer to every County with a list of the Mens Names to Collect from their Friends Cloaths and other necessaries for them, and as numbers of Waggons must be sent on from Virginia for the use of the Southern Army they can be handily sent out and if it meets your Sanction the business will go on, if not you’ll Countermand it.
The Report of Colo. Sumpters Defeat has turned out to be too true. He had got near 60 Miles from Camdon with a Number of the Enemies Waggons but was persued by a Body of Horse and was Surprised while his Men were getting some refreshment.
Lord Cornwalles had his Baggage taken by a party of Militia as it was going from Charles Town to Camdon.
I am &c.
